


110 HR 2915 IH: To amend the Public Health Service Act to reauthorize the

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2915
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Braley of Iowa
			 (for himself, Mr. Conyers,
			 Mr. Emanuel,
			 Mr. Boswell, and
			 Mr. Loebsack) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to reauthorize the
		  National Health Service Corps Scholarship and Loan Repayment
		  Programs.
	
	
		1.Short titleThis Act may be cited as the National
			 Health Service Corps Scholarship and Loan Repayment Programs Reauthorization
			 Act of 2007.
		2.Reauthorization
			 of National Health Service Corps Scholarship and Loan Repayment
			 Programs
			(a)Reauthorization
			 of AppropriationsSection
			 338H(a) of the Public Health Service Act (42 U.S.C. 254q(a)) is amended by
			 striking $146,250,000 and all that follows through the period
			 and inserting $300,000,000 for each of fiscal years 2007 through
			 2011..
			(b)Scholarships for
			 Medical StudentsSection 338H of such Act is further amended by
			 adding at the end the following:
				
					(d)Scholarships for
				Medical StudentsOf the
				amounts appropriated under subsection (a) for a fiscal year, the Secretary
				shall obligate $30,000,000 for contracts for scholarships under this subpart to
				individuals who are accepted for enrollment, or enrolled, in a course of study
				or program described in section 338A(b)(1)(B) that leads to a degree in
				medicine or osteopathic
				medicine.
					.
			
